UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51129 JAMES RIVER COAL COMPANY Exact name of registrant as specified in its charter) Virginia 54-1602012 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 901 E. Byrd Street, Suite 1600 Richmond, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 780-3000 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.
